DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/28/2020 has been entered.
Response to Amendment and Status of Claims
Applicant's amendment, filed 07/28/2020, has been entered. Claims 2 and 13 are amended, no claims are cancelled, and no claims added. Accordingly, claims 2, 4, 7-10, 12-16, 20-22, and 24-33 are pending and considered in this Office Action.
Applicant’s amendments have obviated the rejections over Dobrzanski, Trindade, Song, Murphy, and He.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08//28/2020, 09/16/2020, 03/29/21, 06/24/21, 08/18/21, and 12/17/21 have been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2, 8-10, 12-16, 21, 22, 25, 29, and 33 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Yu et al. CN 101343708 A (Machine Translation Attached).
Regarding claim 2, CN 101343708 A (hereinafter “Yu”) teaches a sintered uninfusible tungsten alloy (Page 5 line 8 of translation). Specifically, in embodiment 10, Yu teaches an alloy including 68.5% W and 1.0% Sc.
Yu does not expressly disclose the relative density or grain size of the alloy; however, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Moreover, in view of the substantial similarity of the claimed composition as well as the manner in which the alloy is made (note: sintering) to that taught by Yu, it is anticipated that the sintered alloy of Yu would be nanocrystalline with a size smaller than about 1 micrometer and/or 1000 nm absent evidence or persuasive reasoning to the contrary. 
It has been held that “the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977).
Regarding claim 8, Yu teaches the alloy as applied to claim 2 above and further teaches wherein W is included in an amount of 68.5% (Embodiment 10).
Regarding claims 9, 10, and 12, Yu teaches the alloy as applied to claim 2 above but fails to expressly state that the sintered nanocrystalline alloy is substantially thermodynamically stable at a temperature that is greater than or equal to about 1,000C, has a relative density of at least about 98%, or has an average grain size of less than about 100 nm. 
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
In the instant case, Yu teaches an anticipatory composition that is processed substantially similarly (note: sintering). As such, there is a strong presumption that the composition of Yu would possess these characteristics absent evidence to the contrary.
It has been held that “the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977).
Regarding claim 13, Yu teaches a sintered uninfusible tungsten alloy (Page 5 line 8 of translation) (meeting claimed bulk alloy). Specifically, in embodiment 10, Yu teaches an alloy including 68.5% W and 1.0% Sc.
Yu does not expressly disclose the relative density or grain size of the alloy; however, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Moreover, in view of the substantial similarity of the claimed composition as well as the manner in which the alloy is made (note: sintering) to that taught by Yu, it is anticipated that the sintered alloy of Yu would be nanocrystalline with a size smaller than about 1 micrometer and/or 1000 nm absent evidence or persuasive reasoning to the contrary. 
It has been held that “the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977).
Regarding claims 14-16, 21, and 22, Yu teaches the alloy as applied to claim 13 above but fails to expressly state that the sintered nanocrystalline alloy is substantially thermodynamically stable at a temperature that is greater than or equal to about 1,000C, has a relative density of at least about 90, 95, and/or 98%, or has an average grain size of less than about 100 nm. 
However, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
In the instant case, Yu teaches an anticipatory composition that is processed substantially similarly (note: sintering). As such, there is a strong presumption that the composition of Yu would possess these characteristics absent evidence to the contrary.
It has been held that “the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977).
Regarding claim 25, Yu teaches the alloy as applied to claim 13 above and further teaches wherein W is included in an amount of 68.5% (Embodiment 10).
Regarding claims 29 and 33, Yu teaches the alloy as applied to claims 2 and/or 13 above and further teaches wherein Sc is included in an amount of 1% (Embodiment 10).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 4, 7-10, 12-16, 20-22, and 24-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,407,757 (parent application). 

In the interest of the clarity of the record, the patented claims are so broad as to fully encompass the instant claims. For example, the scope of the combination of patented claims 1 and 6 are nearly the same as instant claim 2 save for the recitation in the instant claims requiring an amount of ‘greater than or equal to 1 at% Pd, Pt, Ti, V, and Sc”. 
See screenshots below of patented claims 1-6:
Patented Claims 1-6
Instant Claims 2 and 4

    PNG
    media_image1.png
    247
    297
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    253
    508
    media_image2.png
    Greyscale



Specifically, patented claim 6 requires at least one of Pd, Pt, Ni, Co, Fe, Ti, V, and Sc but does not expressly require ‘greater than or equal to 1 at%’ of the listed elements. It includes any and all amounts of the listed elements. It would be obvious to the person of skill at the time the invention was made to select 1 to about 39.7% (100-60W-0.3Cr = 39.7%) of at least one of Pd, Pt, Ti, V, and Sc. It has been held that ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
With regard to the arguments presented regarding Yu and the non-statutory obviousness-type double patenting, Applicant's arguments filed 07/28/2020 have been fully considered but they are not persuasive.
In response to Applicant’s arguments that Yu uses melt processing and not sintering, it has been held that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113). While the structure imparted by the process is considered, it is noted that there is no evidence of record that establishes that Yu’s alloy does not possess a nanocrystalline grain size of smaller than 1000 nm. To be clear, ‘sintered’ is product by process language.
In response to Applicant’s argument that there is no mention of crystallinity in regard to Yu’s alloys, the absence of such a discussion or feature does not establish that the feature is not present. It has been held that the ‘mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention’ In re Wiseman, 596, F.2d 1019, 201 USPQ 658 (CCPA 1979). Further, the Office does not possess the capabilities to manufacture and test compositions of the prior art. As such, it has been held that ‘when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald
In response to Applicant’s argument that the Office has not pointed to any additional reasoning why Yu’s materials would inherently have the features recited in claims 2 and 13, it is respectfully noted that In re Best utilizes ‘or’ language (see ‘in structure or composition… or… produced by identical or substantially identical processes’). As such, the identical composition is sufficient to establish, prima facie, that the alloy of Yu would have a nanocrystalline grain size as claimed absent evidence to the contrary.
In response to Applicant’s arguments regarding the non-statutory ODP rejection, Examiner respectfully notes the additional explanations provided in the Double Patenting section above and respectfully maintains that the issued claims fully encompass the instant claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 

ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738


/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738